CONCURRING OPINION
MALIN,
Chairman, December 28, 1972. — Appellant in this case initially objected to the Commonwealth’s order requiring it to “agree” with Brown Township to create and operate a joint sewage treatment facility. The record would appear to indicate that this legal contention on the invalidity of an order to “agree” was not pressed at final hearing. However, I consider it important to deal with the question inasmuch as I view it as a critical issue and of some importance to the Commonwealth and the many municipalities around the State who are served with orders under The Clean Streams Act to enter into joint *239sewage-treatment agreements with other municipal bodies and to “agree” on the contracts necessary to do so. Such contracts usually involve the allocation of construction costs, engineering costs, and rates to be paid for sewage treatment by subscribers in different townships. I have little doubt that under the applicable statutory authority, the Commonwealth could order municipal bodies to enter into specific contracts which contain all of the applicable details and then have any dispute appealed to the board and the courts for a decision. However, the Commonwealth does not as a matter of policy make such detailed orders. It leaves it to the parties to “agree.” The Commonwealth at this juncture claims it does not have the personnel or expertise to make the studies required in order to issue detailed orders. It orders the parties to agree to hire engineering firms to make the detailed studies, upon which the parties should then pass their negotiations on cost allocations, etc.
Sufficient doubt as to legality and feasibility of the Commonwealth procedures existed so that House Bill 41 was drafted and introduced into the Legislature ostensibly to obviate any problems and aid regionalization. However, it has yet to be enacted.
We are not aware of, nor have we ever been cited to any authority in either Federal or State law holding that parties may be forced to agree to any type of contract. The Labor Management Relations Act, 1947, 29 U.S.C. §141, et seq., which probably is considered to go as far as any act, merely required labor and management to bargain in “good faith.” It also has elaborate procedures for fact-finding to ultimately aid in settlement. Compulsory arbitration statutes involving policemen, firemen and municipalities do not force the parties to “agree”; in the absence of agree*240ment, they force a settlement in order to maintain vital public service.
The ultimate sanction for failure to “agree” to an administrative order would be civil contempt imposed by the courts. But, I have serious doubts if a court would be able to assign culpability to the point where it could, consistent with due process, impose a contempt penalty.
The Commonwealth Court in the case of Commonwealth v. Derry Township, 673 Civil Docket, in an order signed by Judge Kramer on July 31, 1972, ordered agreements in default of which the court appointed a master who would consider the matter and report to the court, which would then impose an agreement. However, no agreement has yet been reached or imposed. It appears that this basic issue was not raised in that case.
In what appears to be a little-used statute, municipalities are empowered to obtain a court order to be permitted to have another municipality accept or treat sewage, after the court acts on a report of viewers, who will set a proper fee for the service: July 17, 1901, P. L. 668, 53 PS §2332. This would appear to indicate the legislative policy to force agreement by arbitration. We believe there are less legal impediments to imposing such settlements on municipal bodies than private parties. Municipalities are, after all, mere creatures of the State deriving all powers from it. I believe that the Commonwealth can, and indeed must, for financial and technical reasons insist on regional sewage treatment facilities. Federal financing, for example, is basically available only for regional treatment facilities.
I would squarely hold that, in view of the critical nature of the Commonwealth’s water pollution problems and the need to meet them as soon as possible, *241and because the most practical method for setting up regional treatment facilities is agreement among the parties, orders to parties compelling negotiations leading to agreement within a limited period of time and under a threat of a board or court are valid. In the absence of good faith negotiations of the parties leading to settlements, this board or the courts would have the power to appoint masters or viewers to resolve any impediments to ultimate agreement.